t c memo united_states tax_court retail llc zeller-310 llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date jeffrey h paravano jay r nanavati michelle m hervey and kevin m johnson for petitioner keith lawrence gorman and philip s yarberough for respondent memorandum opinion lauber judge this case involves a charitable_contribution_deduction claimed by retail llc llc for a conservation_easement currently before the court are cross-motions for partial summary_judgment as to whether llc sat- isfied the substantiation requirements in sec_170 for this gift llc did not receive from the donee organization a timely letter of the sort that normally acts as a contemporaneous written acknowledgment cwa within the meaning of sec_170 petitioner contends that llc nevertheless satisfied the statutory substantiation requirements and points to three documents by which it al- legedly did so relying on sec_170 petitioner initially cited two forms return of organization exempt from income_tax filed by the donee charity six years after the gift was made on these forms the donee included certain informa- tion required by sec_170 including an averment that no goods or ser- vices were provided in exchange for the gift however the parties filed their mo- tions for partial summary_judgment before this court issued its opinion in w 17th st llc v commissioner t c __ date petitioner acknow- ledges that under that opinion tax returns subsequently filed by the donee organ- ization do not relieve the donor of the obligation to have secured a cwa that meets the statutory requirements 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the third document on which petitioner relies is the deed of easement that the donee executed contemporaneously with the gift we have previously held that a deed of easement may constitute a de_facto cwa see rp golf llc v commissioner tcmemo_2012_282 104_tcm_413 averyt v com- missioner tcmemo_2012_198 104_tcm_65 we conclude that the deed of easement in this case qualifies as a cwa under the logic of these cases we will accordingly grant petitioner’s motion for partial summary_judgment and deny respondent’s cross-motion background there is no dispute as to the following facts which are drawn from the par- ties’ summary_judgment papers and the attached exhibits when the petition was filed llc had its principal_place_of_business in illinois sometime before llc acquired a property pincite south michigan av- enue in chicago the property includes the metropolitan tower originally known as the strauss building building designed by the architectural firm of graham anderson probst and white and completed in in llc began renova- ting the building converting it from commercial office use into a residential com- plex on date llc executed a preservation deed of easement deed of easement granting the landmarks preservation council of illinois lpci an easement over the facade of the building lpci is an organization de- scribed in sec_501 and is a qualified_organization under sec_170 lpci caused the deed of easement to be recorded by the cook county recorder of deeds on date the deed of easement recited that the subject matter of this conveyance is a perpetual donation to charity which can no longer be transferred hypothecated or subjected to liens or encumbrances by grantor the granting provision stated as follows now therefore in consideration of one dollar dollar_figure and the mutual covenants and terms conditions and restrictions hereinafter set forth and other good and valuable consideration receipt of which is hereby acknowledged llc hereby does grant give con- vey bargain and sell unto lpci its successors and assigns irrevocably forever a preservation easement in perpetuity in and to the aforesaid premises for the purposes of preserving the protected elements and accomplishing the other objectives set forth herein the deed of easement provided that lpci would monitor llc’s compliance with the easement restrictions and authorized lpci to inspect the premises to en- sure compliance but it contained no reference to any goods or services being furnished by lpci to llc and recited no receipt by lpci of any consideration for providing goods or services the parties explicitly stated their understanding that t his instrument including the exhibits attached hereto reflects the entire agreement of grantor and grantee and that a ny prior or simultaneous corres- pondence understandings agreements and representations are null and void upon execution hereof unless set out in this instrument llc secured an appraisal dated date that determined a value of approximately dollar_figure million for the facade easement llc timely filed for a form_1065 u s return of partnership income claiming a dollar_figure million charitable_contribution_deduction llc attached to its return a form_8283 non- cash charitable_contributions executed by the appraiser and by lpci’s president this document contained no statement as to whether lpci had provided any goods or services to llc in exchange for llc’s gift on date more than three years after the gift was made lpci sup- plied llc with a letter stating that no goods or services have been provided to you in consideration of your prior donation this letter recited lpci’s belief that it had acknowledged this donation with a receipt letter at the time of the gift but lpci could not find a copy of such a letter in its files the internal_revenue_service irs or respondent selected llc’s return for examination in date the irs sent llc a summary report explaining that it proposed to disallow the claimed charitable_contribution_deduction for the facade easement in date almost three years later lpci filed an amended form_990 for its fiscal_year ending fye date this amended_return referred to the facade easement and stated that no goods or ser- vices had been furnished to the donor in exchange for that gift the return was unsigned and did not identify llc as the donor on date the irs issued llc a notice of final partnership ad- ministrative adjustment fpaa it disallowed the claimed charitable_contribution_deduction in full for failure to satisfy the requirements in sec_170 alternative- ly the fpaa determined that if any deduction were allowable the fair_market_value of the easement was dollar_figure million rather than dollar_figure million the fpaa also determined a gross_valuation_misstatement penalty under sec_6662 and h or in the alternative a accuracy-related_penalty under sec_6662 in date petitioner timely petitioned this court for readjustment of the partnership items under sec_6226 three months later lpci filed a form_990 for its fye this return referred to the facade easement identified llc as the donor and stated that no goods or services had been furnished to llc in exchange for that gift discussion the purpose of summary_judgment is to expedite litigation and avoid costly unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 118_tc_226 the parties agree on all questions of basic fact and have expressed that consensus by filing cross-motions for partial summary_judgment we conclude that the question presented is appropriate for summary adjudication a statutory and regulatory framework sec_170 allows a deduction for charitable_contributions made dur- ing the taxable_year generally the amount of the deduction is the value of the property contributed reduced by the value of any consideration that the taxpayer receives in exchange for the gift 118_tc_528 aff’d 374_f3d_881 9th cir payments to a charity that are made partly as a contribution and partly in consideration for goods or services provided to the donor by the donee are often called quid pro quo contributions ibid to address tax-compliance problems that had arisen in connection with quid pro quo contributions congress in enacted sec_170 captioned substantiation requirement for certain contributions congress enacted this provision to require charitable organizations that receive quid pro quo contribu- tions to inform their donors that the deduction under sec_170 is limited to the amount by which the payment exceeds the value of goods or services provided by the charity addis t c pincite sec_170 is a compliance pro- vision designed to foster disclosure of ‘dual payment’ or quid pro quo contribu- tions viralam v commissioner 136_tc_151 sec_170 provides no deduction shall be allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribu- tion by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b the re- quirement that a cwa be obtained for charitable_contributions of dollar_figure or more is a strict one in the absence of a cwa meeting the statute’s demands n o deduc- tion shall be allowed id see french v commissioner tcmemo_2016_53 111_tcm_1241 if a taxpayer fails to meet the strict substantiation requirements of sec_170 the entire deduction is disallowed the doc- trine of substantial compliance does not apply to excuse failure to obtain a cwa meeting the statutory requirements w 17th st llc t c at __ slip op pincite citing french t c m cch pincite the deterrence value of sec_170’s total denial of a deduction comports with the effective administration of a self-assessment and self-reporting system addis f 3d pincite sec_170 provides that a donee acknowledgment will satisfy the statutory substantiation requirements if it includes the following information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property de- scribed in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii an acknowledgment qualifies as contemporaneous only if the donee provides it to the taxpayer on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 and ii b analysis llc did not receive from lpci a cwa of the sort that charities typically furnish their donors the form_8283 executed by lpci’s president was contem- poraneous but it did not include information as to whether lpci had supplied llc with any goods or services in exchange for its gift the letter that lpci supplied in date included the latter information but it was not contemporaneous because it postdated the facade easement by more than three years lacking such documentation llc initially relied on sec_170 which provides that the cwa requirement in subparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accord- ance with such regulations as the secretary may prescribe which includes the in- formation described in subparagraph b with respect to the contribution in lpci filed an amended form_990 for fye that disclosed the facade easement and stated that no goods or services were provided in exchange therefor this amended_return was unsigned and did not identify llc as the do- nor in date lpci filed a form_990 for fye that identified llc as the donor and included the same statement llc contends that by virtue of lpci’s filing of these returns--six years or more after the gift was made--it was relieved by sec_170 of the obligation to secure a cwa we rejected essentially the same argument in w 17th st llc and we reject it again here sec_170 applies only if the donee reports the nec- essary information on a return filed on such form and in accordance with such regulations as the secretary may prescribe the secretary has declined thus far to issue regulations implementing a donee reporting regime under subparagraph d as a supplement to the cwa regime that congress enacted in subparagraph a we held in w 17th st llc t c at __ slip op pincite- that subparagraph d embodies a discretionary delegation of rulemaking authority and that the statute is not self-executing in the absence of such regulations the requirement that llc secure a cwa for its gift thus re- mained in full force and effect notwithstanding lpci’s subsequent filing of a re- turn reporting the information described in subparagraph b in the alternative petitioner contends that llc did in fact receive a cwa and that the deed of easement constituted that cwa sec_170 pro- vides that a donee acknowledgment will satisfy the statutory substantiation re- quirement if it includes the following information one item of information that must be included is w hether the donee organization provided any goods or ser- vices in consideration in whole or in part for the gift sec_170 a cwa need not take any particular form and may be furnished to the do- nor for example by letter postcard or computer-generated media french t c m cch pincite schrimsher v commissioner tcmemo_2011_71 101_tcm_1329 citing legislative_history whatever form the acknowledgment takes however it must include an affirmative indication that the donee has provided no goods or services to the donor if that is the case the conference_report accompanying the statute’s enactment indicated if the donee organization provided no goods or services to the taxpayer the writ- ten substantiation is required to include a statement to that effect h_r conf rept no pincite ndollar_figure 1993_3_cb_393 our case law is consistent with the legislative_history see eg w 17th st llc t c at __ slip op pincite villareale v commissioner tcmemo_2013_74 105_tcm_1464 durden v commissioner tcmemo_2012_140 103_tcm_1762 castleton v commissioner tcmemo_2005_58 89_tcm_930 aff’d 188_fedappx_561 9th cir in several prior cases involving conservation easements we have consid- ered whether a deed of easement qualified as a cwa in simmons v commis- sioner tcmemo_2009_208 98_tcm_211 aff’d 646_f3d_6 d c cir another facade easement case we held that a deed of easement may constitute a cwa provided that it is properly executed by the donee and is con- temporaneous but in that case we did not examine the text of the deed of ease- ment or consider the contents of its granting provision nor did we address the statutory requirement that a cwa provide information as to w hether the donee organization provided any goods or services in consideration for the gift sec_170 see simmons t c m cch pincite in subsequent cases we have considered in greater detail what features a deed of easement must display in order to qualify as a cwa in schrimsher t c m cch pincite the granting provision stated that the donor conveyed a perpetual conservation_easement for and in consideration of the sum of ten dollars plus other good and valuable consideration the receipt and sufficien- cy of which are hereby acknowledged ruling on respondent’s motion for partial summary_judgment we held that the deed of easement as thus drafted did not qualify as a cwa id pincite we recognized that the phrase in consideration of the sum of ten dol- lars plus other good and valuable consideration might be regarded as boiler- plate reflecting an unfortunate if centuries-old habit of lawyers to state a pep- percorn of consideration even in contracts for the conveyance of a charitable gift see id pincite n edmund polubinski jr the peppercorn theory and the restatement of contracts wm mary l rev but even if this phrase were disregarded and the donee in fact furnished no consideration we ruled that the written acknowledgment must say so in order to satisfy the requirement of sec_170 schrimsher t c m cch pincite we held that the deed of easement did not qualify as a cwa because even if the peppercorn clause were deemed boilerplate this statement does not indicate that the donee provided no goods or services ibid emphasis in original we reached the opposite result in averyt the granting provision there stated that the donor conveyed a perpetual conservation_easement in considera- tion of the mutual covenants terms conditions and restrictions hereinunder set forth and as an absolute and unconditional gift subject_to all matters of re- cord averyt t c m cch pincite the deed of easement did not include an explicit averment that the donee had provided no goods or services to the donor in exchange for the easement however it included a merger clause stating this instrument sets forth the entire agreement of the parties with respect to the ease- ment and supercedes all prior discussions negotiations understandings or agree- ments relating to the easement all of which are merged herein ibid ruling on cross-motions for summary_judgment we held that the deed of easement as thus drafted qualified as a cwa as in simmons the deed was prop- erly executed by the donee and was contemporaneous moreover the deed stated that the conservation_easement is an unconditional gift recite d no con- sideration received in exchange for it and stipulate d that the conservation deed constitute d the entire agreement between the parties with respect to the contribution averyt t c m cch pincite by stipulating that the deed of easement constituted the parties’ entire agreement the merger clause negated the provision or receipt of any considera- tion not stated in that document we concluded that the merger clause read in conjunction with other statements in the deed of easement supplied the affirma- tive indication required by sec_170 we accordingly held that the deed of easement taken as a whole provides that no goods or services were received in exchange for the contribution ibid we followed averyt in rp golf llc the granting provision stated that the donor conveyed a perpetual conservation_easement for and in consideration of the covenants and representations contained herein and for other good and val- uable consideration the receipt and legal sufficiency of which are hereby acknow- ledged rp golf llc t c m cch pincite the deed also included a merger clause substantially identical to that in averyt providing this instru- ment sets forth the entire agreement of the parties with respect to the easement and supersedes all prior discussions negotiations understanding or agreements relating to the easement all of which are merged herein ibid ruling on a motion for summary_judgment we held in rp golf llc that the deed of easement as thus drafted qualified as a cwa as in simmons the deed was properly executed by the donee and was contemporaneous rp golf llc t c m cch pincite as in averyt the deed d id not include consideration of any value other than the preservation of the property ibid and as in averyt the deed stated that it constitute d the entire agreement between the parties regarding the contribution ibid in light of other provisions in the deed we concluded that the granting provision’s recitation of the receipt of other good and valuable consideration was boilerplate language and has no legal effect for pur- poses of sec_170 id pincite n we thus concluded as in averyt that the deed of easement taken as a whole states that no goods or services were re- ceived in exchange for the contribution id pincite the deed of easement in the instant case is similar in all material respects to the deed in rp golf llc and we reach here the same result we reached there the deed of easement was properly executed by lpci’s president and recorded by the cook county recorder of deeds on date it thus constituted a contemporaneous acknowledgment see sec_170 this acknowledgment included an affirmative indication that lpci supplied no goods or services to llc in exchange for its gift the deed explicitly stated that it represented the parties’ entire agreement and that a ny prior or simultaneous correspondence understandings agreements and representations are null and void upon execution hereof unless set out in this instrument it thus negated the provision or receipt of any consideration not stated therein apart from the charitable conveyance and the covenants attending the ease- ment the only consideration mentioned in the deed of easement is the granting provision’s reference to consideration of one dollar dollar_figure and other good and valuable consideration neither party contends that lpci actually furnished llc with any valuable goods or services in exchange for its gift evaluating this clause in the context of the deed overall we conclude that this clause constitutes boilerplate language and has no legal effect for purposes of sec_170 see rp golf llc t c m cch pincite n taken as a whole therefore the deed of easement includes the required affirmative indication that lpci supplied llc with no goods or services in exchange for its contribution because the deed of easement satisfied this and all other requirements in sec_170 it constituted a cwa sufficient to substantiate llc’s gift 2we find no legally significant distinction between the boilerplate of the granting provision in the instant case which recited receipt of one dollar dollar_figure and other good and valuable consideration and in rp golf llc which recited receipt of other good and valuable consideration without mentioning a nominal dollar amount to reflect the foregoing an appropriate order will be issued granting petitioner’s motion for partial summary_judgment and denying respondent’s cross-motion for partial summary_judgment
